Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 1 of 48




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             Case No.: 0:20-cv-60416-CANNON/HUNT

    TOCMAIL, INC., a Florida corporation,

           Plaintiff,

    v.

    MICROSOFT CORPORATION, a Washington
    corporation,

           Defendant.


          DEFENDANT MICROSOFT CORPORATION’S ANSWER TO PLAINTIFF
                 TOCMAIL, INC.’S FIRST AMENDED COMPLAINT

          Defendant Microsoft Corporation (“Microsoft”) hereby submits its Answer to the First

   Amended Complaint filed by Plaintiff TocMail, Inc. (“TocMail”).

                                        GENERAL DENIAL

          Except as otherwise expressly stated herein, Microsoft denies each and every allegation in

   the First Amended Complaint (the “FAC”), including, without limitation, any allegations

   contained in the headings and subheadings. Microsoft reserves the right to seek to amend and/or

   supplement its Answer as may be necessary and appropriate.

                                              ANSWER

          1.      This is an action for damages, disgorgement of profits, and injunctive relief under

   the Lanham Act for harm suffered by Plaintiff and from future harm Plaintiff will suffer due to

   Microsoft’s dissemination of deceptive promotions regarding the security of its Office 365 email

   service and Safe Links’ supposed capabilities.

          Answer:        Microsoft admits that TocMail seeks both monetary and injunctive relief

          under the Lanham Act.       Microsoft denies that TocMail is entitled to any damages,



                                                    1
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 2 of 48




           disgorgement of profits, or injunctive relief and denies the remaining allegations in

           Paragraph 1 of the FAC.

           2.      Microsoft has known that its cloud-based email security is defenseless against the

   most-common hacking attack - an attack vector used by the vast majority of malicious sites.

   Microsoft promoted its Safe Links as Microsoft’s solution to this specific attack vector, knowing

   that Safe Links does not offer any additional protection against this attack. Consumers trust

   Microsoft’s false advertising, wrongly believing that they are protected from this specific attack

   while they actually remain defenseless.

           Answer:           Microsoft denies the allegations in Paragraph 2 of the FAC.

           3.      Plaintiff currently offers a patented, cloud-based, time-of-click, redirect service that

   protects users from the most common hacking attack. However, Plaintiff is hindered from selling

   its patented solution because Microsoft has convinced companies that it has already solved this

   issue. More specifically, Microsoft has falsely convinced companies that its Safe Links service

   has already solved this issue. Safe Links is Microsoft’s cloud-based, time-of-click, redirect service

   which Microsoft falsely promotes as keeping users safe from the most-common hacking attack,

   causing Plaintiffs offering to appear to have no value to the very consumers who need it most.

           Answer:           Microsoft denies the allegations in Paragraph 3 of the FAC.

           4.      As a result of Plaintiffs patent, Plaintiff is the sole provider of that which millions

   of consumers wrongly believed they have been purchasing from Microsoft. Plaintiff is seeking

   damages against Microsoft based on these consumers withholding trade from Plaintiff over the

   lifetime of its patent.




                                                      2
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 3 of 48




          Answer:         Microsoft admits only that TocMail seeks monetary damages. Microsoft

          denies the remaining allegations in Paragraph 4 of the FAC and that TocMail is entitled to

          any damages.

          5.      Before migrating to Office 365’s cloud, companies used on-premise scanners for

   email security. These on-premise scanners were practically immune to the attack that Microsoft’s

   Office 365’s email security service is defenseless against. Given that Microsoft knowingly

   stripped hundreds of millions of consumers of the protection they once had by migrating

   consumers to Office 365’s cloud, Plaintiff is seeking disgorgement of profits. There is great public

   interest in making this misconduct unprofitable.

          Answer:         Microsoft denies the allegations in Paragraph 5 of the FAC.

                                            THE PARTIES

          6.      Plaintiff, TocMail, is a Florida corporation doing business within this District.

          Answer:         Microsoft admits that TocMail is a Florida corporation with its principal

          place of business in this District but denies that it “do[es] business.”

          7.      Defendant, Microsoft, is a Washington corporation with, upon information and

   belief, its principal place of business in Redmond, Washington doing business throughout the

   United States, including within this District. Microsoft is registered to do business in the State of

   Florida, and has one of its corporate headquarters located within this District as well.

          Answer:         Microsoft admits the allegations in the first sentence of Paragraph 7 of the

          FAC. Microsoft also admits it is registered to do business in the State of Florida. Microsoft

          denies the remaining allegations in Paragraph 7 of the FAC.




                                                      3
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 4 of 48




                                   JURISDICTION AND VENUE

          8.      This is a civil action for damages in excess of $15 billion, disgorgement of profits

   and injunctive relief for false and misleading advertising under 15 U.S.C. §1125(a)(1)(B). Plaintiff

   is seeking judgement for three times Defendant’s profits made as a result of Defendant’s wrongful

   actions and three times Plaintiff’s damages pursuant to 15 U.S.C. § 1117(a).

          Answer:         Microsoft admits that TocMail seeks damages, disgorgement of profits, and

          injunctive relief, but denies that TocMail is entitled to any damages, disgorgement of

          profits, or injunctive relief. Microsoft denies the remaining allegations in Paragraph 8 of

          the FAC.

          9.      This Court has original jurisdiction over the subject matter of this action pursuant

   to 28 U.S.C. § 1331 because TocMail’s claims arise under federal law, as well as pursuant to

   15 U.S.C. § 1121 because TocMail’s claims arise under the Lanham Act.

          Answer:         Microsoft admits only that the Court has jurisdiction over this matter

          pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1121. Microsoft denies that TocMail has a

          valid claim under the Lanham Act or that it is entitled to any relief.

          10.     This Court has personal jurisdiction over Microsoft because it is registered to do

   business in Florida, operates, conducts, engages in and carries on a business in Florida, including

   within this judicial district, has offices in Florida, and committed a tortious act within Florida,

   including within this judicial district. Thus, this Court’s exercise of personal jurisdiction over

   Microsoft is consistent with the Constitution of the United States and Fla. Stat. § 48.193.

          Answer:         Microsoft does not contest or challenge personal jurisdiction for this action

          only, and denies the remaining allegations in Paragraph 10 of the FAC.




                                                    4
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 5 of 48




          11.     Venue is proper in the United States District Court for the Southern District of

   Florida pursuant to at least 28 U.S.C. §§ 1391.

          Answer:          Microsoft no longer contests or challenges venue in this Court, and denies

          the remaining allegations in Paragraph 11 of the FAC.

                                     GENERAL ALLEGATIONS

   I.     Background of Cloaking and Microsoft’s Awareness.

          A.      The Most Common Hacking Attack.

          12.     Upon information and belief, the majority of malicious websites use an attack called

   cloaking. Cloaking typically involves the hacker’s link sending benign content to security

   scanners and sending malicious content to everyone else. Through cloaking, the security scanner

   never sees the harmful content and, therefore, sends users to the site where they are subsequently

   hacked by the content that the scanner never sees.

          Answer:          Microsoft denies the allegations in Paragraph 12 of the FAC.

          13.     For example, based on a report by Google, it appears that the majority of malicious

   websites were using cloaking as early as approximately 2011. Additionally, a recent study of

   2,313 web server configuration files used on live phishing sites found that over 95% of the files

   were using cloaking. Cloaking as the most-common hacking attack is consistent with other studies

   as well.

          Answer:          Microsoft lacks knowledge or information sufficient to form a belief

          concerning the second sentence in Paragraph 13 of the FAC, as there is no citation or

          document attached to the FAC to verify its accuracy, and therefore denies the allegations

          and demands strict proof thereof. Microsoft denies the remaining allegations in Paragraph

          13 of the FAC.




                                                     5
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 6 of 48




          B.      Microsoft’s Knowledge of this Attack.

          14.     In January 13, 2012, in the Bing webmaster’s blog, Microsoft defined cloaking as

   follows: “Cloaking is the process where you determine who the visitor is coming to your website,

   then show content depending on who that visitor is.”

          Answer:          Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 14 of the FAC, as there is no citation or document

          attached to the FAC to verify its accuracy, and therefore denies the allegations related

          thereto and demands strict proof thereof.

          15.     Microsoft has been aware of the widespread use of cloaking for more than a decade.

   In 2006, Microsoft researchers wrote that cloaking had already become “popular,” “commonly

   used,” and “well-known.”

          Answer:          Microsoft lacks knowledge or information sufficient to form a belief

          concerning the second sentence in Paragraph 15 of the FAC, as there is no citation or

          document attached to the FAC to verify its accuracy, and therefore denies the allegations

          and demands strict proof thereof. Microsoft denies the remaining allegations in Paragraph

          15 of the FAC.

          16.     In 2006, Microsoft researchers wrote: “We have also shown that malicious website

   operators are using cloaking techniques as well, so it is important for automated exploit detection

   systems to adopt anti-cloaking techniques in their scanning . . . .” This was written by Microsoft’s

   Cybersecurity & Systems Management Group. Hence, from 2006 onward, Microsoft knew that

   “malicious websites operators” are using cloaking to hide their malware, and therefore it is

   “important” for “exploit detection systems” to “adopt anti-cloaking techniques in their scanning.”




                                                    6
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 7 of 48




          Answer:         Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in the first two sentences of Paragraph 16 of the FAC, as there

          is no citation or document attached to the FAC to verify its accuracy, and therefore denies

          the allegations related thereto and demands strict proof thereof. Microsoft denies the

          remaining allegations in Paragraph 16.

          C.      Types of Cloaking.

          17.     Per Microsoft’s definition of cloaking, the first step for the malicious website is to

   “determine who the visitor is.” Microsoft lists three different traits that websites can use to

   determine who the visitor is, and then redirect the visitor accordingly: “When a web client visits

   a website, certain traits can be used to identify the user and redirect them to a different page. These

   include, but are not limited to, redirects based on the referral code, the user agent (bot or human),

   and IP address.” Microsoft lists three traits that can be used to identify who the visitor is: referral

   code, user agent, and IP address.

          Answer:         Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 17 of the FAC, as there is no citation or document

          attached to the FAC to verify its accuracy, and therefore denies the allegations related

          thereto and demands strict proof thereof.

          18.     When a user clicks on a search result from Google, Yahoo, and others, the browser

   automatically adds a referral code to the connection request to identify which site referred the user

   to the link. Likewise, when a user clicks a link on a webpage, the browser automatically adds that

   webpage URL to the referral code so that the link can know which webpage referred the user to

   the link. Websites can redirect users to different pages and sites based on the referral code. The

   industry-standard term for doing so is Referrer Cloaking.




                                                     7
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 8 of 48




           Answer:         Microsoft denies the allegations and characterizations in Paragraph 18 of

           the FAC.

           19.     The term “user agent” refers to the type of software being used to access the link.

   For example, users typically access links using browsers such as Firefox and Chrome. Browsers

   identify themselves to links by setting the user-agent field when connecting to the link By looking

   at the user-agent field, the website can determine which browser is being used, and redirect the

   user accordingly. Likewise, the scanners run by Google, Microsoft, and Yahoo can set the user-

   agent field to identify that it is their software that is accessing the link By looking at the user-agent

   field, the website can redirect security scanners to a benign site, and redirect human visitors

   (browser users) to a malicious site. The industry-standard term for doing so is User-Agent

   Cloaking.

           Answer:         Microsoft denies the allegations and characterizations in Paragraph 19 of

           the FAC.

           20.     Cloaking can also be performed based on the visitor’s IP address. For example, if

   a malicious website detects that the visitor’s IP address belongs to a security scanner, the malicious

   website can redirect the security scanner to a benign site (hiding malicious content from the

   security scanner with 100% efficacy). However, when the website detects that the visitor’s IP

   address is not a security scanner, it can redirect the visitor to a malicious site where the victim’s

   device is successfully hacked. The industry standard term for IP-based cloaking is IP Cloaking.

   This has been the industry standard term for approximately twenty years.

           Answer:         Microsoft denies the allegations and characterizations in Paragraph 20 of

           the FAC.




                                                      8
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 9 of 48




          D.      Cloud-Based Scanners Cannot Reliably Detect IP Cloaking.

          21.     Over 90% of successful data breaches begin with an email - typically an email

   containing a malicious link. Companies rely on link scanners to protect them from such links. Link

   scanners can either be run on the company network (on-premise) or in the cloud.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 21 of

          the FAC.

          22.     Cloud-based scanners have a security defect that on-premise scanners do not have.

   Specifically, cloud-based scanners cannot reliably detect IP Cloaking. Microsoft convinced many

   companies to abandon their on-premise scanners to move to Office 365’s cloud-based scanners

   anyway.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 22 of

          the FAC.

          23.     Cloud-based scanners easily detect both Referrer Cloaking and User-Agent

   Cloaking simply by setting the referral code and user-agent field to whatever they want. For

   example, a cloud-based scanner can mimic a Google search referral simply by setting the referral

   code to the same value that Google does. Likewise, if a cloud-based scanner wants to know where

   a website redirects Firefox users to, the cloud scanner simply mimics a Firefox browser by setting

   the user-agent field to the same thing that Firefox does. Because referral codes and user-agent

   fields are so easily mimicked, cloud-based scanners are not particularly vulnerable to such

   cloaking techniques.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 23 of

          the FAC.




                                                   9
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 10 of 48




            24.    However, there is one trait that cloud-based scanners cannot mimic: the user’s IP

   address, which is why IP Cloaking (cloaking based on IP address) is impossible for a cloud-based

   scanner to reliably detect.

            Answer:        Microsoft denies the allegations and characterizations in Paragraph 24 of

            the FAC.

            25.    Indeed, a study co-authored by Dr. Wenke Lee, Director of the Institute for

   Information Security & Privacy at Georgia Tech, explicitly states the following regarding cloud-

   based scanners: “First, they cannot detect IP cloaking. This is because these systems use

   centralized servers to collect user views.” The study explains why IP Cloaking “cannot” be

   detected by cloud-based scanners, and therefore proposes an on-premise solution.

            Answer:        Microsoft lacks knowledge or information sufficient to form a belief

            concerning the allegations in Paragraph 25 of the FAC, as there is no citation and no

            document was attached to the FAC to verify its accuracy, and therefore denies the

            allegations related thereto and demands strict proof thereof.

            26.    To understand the severity of Microsoft’s deception, it is essential to understand

   that on-premise scanners are practically immune to IP Cloaking. On-premise scanners share the

   same IP address as the company devices. Thus, on-premise scanners inherently mimic the user’s

   IP address. In other words, while cloud-based scanners cannot mimic the user’s IP address, on-

   premise scanners inherently do so, making cloud-based scanners virtually defenseless against

   detecting IP Cloaking, an attack that on-premise scanners are practically immune to. When a

   company moves its email security off premise to Microsoft’s cloud, in that very moment the

   company becomes defenseless to IP Cloaking, an attack vector used by the majority of malicious

   sites.




                                                    10
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 11 of 48




          Answer:        Microsoft denies the allegations and characterizations in Paragraph 26 of

          the FAC.

          27.     Because traditional cloud-based scanners are especially vulnerable to IP Cloaking,

   some security professionals use the term “cloaking” in reference to “IP Cloaking” itself. For

   example, a study guide for the Certified Ethical Hacker exam defined website cloaking as follows:

   “Website Cloaking is the ability of a web server to display different web pages based on the user’s

   IP address.”

          Answer:        Microsoft denies the allegations and characterizations in the first sentence

          of Paragraph 27 of the FAC. Microsoft lacks knowledge or information sufficient to form

          a belief concerning the allegations in the second sentence of Paragraph 27, as no citation

          was provided and no document was attached to the FAC to verify its accuracy, and it

          therefore denies the allegations related thereto and demands strict proof thereof.

          E.      Microsoft’s Knowledge that Cloud-Based Scanners Cannot Reliably Detect IP
                  Cloaking.

          28.     Upon information and belief, it is apparent that Microsoft has been aware of the

   attack vector of IP-based cloaking for more than a decade. For example, in 2009, Microsoft noted

   that hackers were redirecting Microsoft’s IP addresses to benign content in order to hide their

   malware from Microsoft’s scanners.

          Answer:        Microsoft denies the allegations and characterizations in the first sentence

          of Paragraph 28 of the FAC. Microsoft lacks knowledge or information sufficient to form

          a belief concerning the allegations in the second sentence of Paragraph 28, as no citation

          was provided and no document was attached to the FAC to verify its accuracy, and it

          therefore denies the allegations related thereto and demands strict proof thereof.




                                                   11
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 12 of 48




          29.     Additionally, in 2013, Microsoft wrote about “several common challenges that

   crawlers have.” According to Microsoft, one of the common challenges that cloud-based scanners

   have is as follows: “Attackers can identify the crawler (e.g., by knowing the IP addresses from

   which it operates . . .), and evade detection. . . .” In other words, one of the common challenges

   that cloud-based scanners have is their vulnerability to IP Cloaking. In fact, in that report,

   Microsoft wrote that IP-based cloaking “may affect our system” (the cloud-based scanning system

   that Microsoft researchers were proposing).

          Answer:         Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 29 of the FAC, as there is no citation or document

          attached to the FAC to verify its accuracy, and therefore denies the allegations related

          thereto and demands strict proof thereof.

          30.     In that very same study, Microsoft wrote that when cloud-based scanners “operate

   from easily-identified blocks of IP addresses[,]” “it is simple to offer them different content from

   regular web users” and the malicious website “has no difficulty showing an innocent face to any

   crawler that finds it.” When a malicious website knows all of the scanners’ IP addresses, it can

   always redirect the scanner to a benign site 100% of the time, rendering the scanner defenseless to

   IP Cloaking. Moreover, as Microsoft acknowledges, “it is simple” to do so.

          Answer:         Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 30 of the FAC, as there is no citation or document

          attached to the FAC to verify its accuracy, and therefore denies the allegations related

          thereto and demands strict proof thereof.




                                                   12
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 13 of 48




           F.      Microsoft’s Initial Deception.

           31.     Despite knowing that cloud-based scanners cannot reliably detect IP Cloaking,

   Microsoft announced the general availability of Office 365 in 2011, promising “the benefits of

   cloud computing with the enterprise-grade security you require, whatever the size of your

   organization.” Microsoft even proclaimed that “many organizations discover that Office 365 can

   provide a higher standard of security at lower cost than they are capable of maintaining with on-

   premises productivity servers.” Due to the stark contrast between on-premise security as compared

   to Office 365’s ability to defend against the ubiquitous use of IP Cloaking, those proclamations

   were false.

           Answer:         Microsoft admits only that Office 365 became available in 2011. Microsoft

           lacks knowledge or information sufficient to form a belief concerning the allegations in

           Paragraph 31 of the FAC that rely on alleged quotes, as there is no citation or document

           attached to the FAC to verify its accuracy, and therefore denies the allegations related

           thereto and demands strict proof thereof. Microsoft denies the remaining allegations and

           characterizations in Paragraph 31 of the FAC.

           32.     Nevertheless, Microsoft continued promoting security as a material reason to move

   email security off premise to Microsoft’s cloud-based Office 365. In fact, Microsoft even

   promoted security as a main reason to move to Office 365. For example, Computer Weekly

   reported that Microsoft’s Trustworthy Computing Group stated that out of all of Office 365’s

   features “it is Office 365’s security credentials that really sets it apart.”

           Answer:         Microsoft lacks knowledge or information sufficient to form a belief

           concerning the last sentence in Paragraph 32 of the FAC, as there is no citation or document

           attached to the FAC to verify its accuracy, and therefore denies the allegations related




                                                      13
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 14 of 48




          thereto and demands strict proof thereof. Microsoft denies the remaining allegations and

          characterizations in Paragraph 32.

          33.    Companies began trusting Microsoft’s security claims and began migrating to

   Microsoft’s cloud-based Office 365.

          Answer:        Microsoft admits only that some companies use Office 365. Microsoft

          denies the remaining allegations and characterizations in Paragraph 33 of the FAC.

          G.     Microsoft’s Second Deception.

          34.    Gartner, Inc. (“Gartner”) is “the leading research and advisory company” with

   nearly 17,000 associates, $4.2 billion in revenue, and serving 77% of the Global 500 companies.

   Gartner provides advice and guidance to assist companies around the world with their technology

   purchase decisions. Gartner has been repeatedly included in Fortune’s annual list of “The World’s

   Most Admired Companies.”

          Answer:        Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 34 of the FAC, as no citation was provided and no

          document was attached to the FAC to verify its accuracy, and therefore denies the

          allegations related thereto and demands strict proof thereof.

          35.    Gartner’s opinions appear to be very important to Microsoft, as evidenced by the

   fact that a Google search indicates that Microsoft references Gartner approximately 16,300 times

   throughout various pages and documents comprising Microsoft’s microsoft.com website.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 35 of

          the FAC.

          36.    In 2012, Gartner squarely depicted Microsoft in the “Leaders” quadrant in its

   annual Magic Quadrant for Secure Email Gateways.




                                                  14
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 15 of 48




          Answer:          Microsoft admits the allegations in Paragraph 36 of the FAC.

          37.     In 2013, Gartner squarely depicted Microsoft in the “Leaders” quadrant in its

   annual Magic Quadrant for Secure Email Gateways.

          Answer:          Microsoft admits the allegations in Paragraph 37 of the FAC.

          38.     However, in 2014, Gartner demoted Microsoft out of the “Leaders” quadrant.

   Gartner stated: “Lack of target phishing protections forced Microsoft back into the Challengers

   quadrant this year.” Gartner cautioned that Microsoft “lags behind in advanced targeted attack

   detection.” In fact, the subheading for the July 2014 edition declared that “[t]he secure email

   gateway market” had “fractured” into two categories:           “providers of basic protection” and

   providers of “advanced attack and information protection” (emphasis added).                   Gartner

   characterized Microsoft as a company “lag[ging] behind” in terms of advanced attack detection.

   A true and correct copy of Gartner’s July 1, 2014 “Magic Quadrant for Secure Email Gateways”

   is attached hereto as Exhibit “1.”

          Answer:          Microsoft states Exhibit 1 speaks for itself, is the best evidence of its terms

          and content, and no response to Paragraph 38 of the FAC is required. To the extent a

          response is required, Microsoft denies the allegations and characterizations in Paragraph

          38 of the FAC.

          39.     In 2014, Gartner only squarely depicted two “Leaders”: Cisco Systems, Inc.

   (“Cisco”) (for its on-premise systems) and Proofpoint, Inc. (“Proofpoint”) (for its cloud-based

   systems). Hence, from July 2014 to June 2015, Proofpoint was Gartner’s only cloud-based email

   security “Leader,” moving Proofpoint to the center of the world’s attention in regards to cloud-

   based email security, while attention was also drawn to Microsoft’s lack of “advanced targeted

   attack protection.”




                                                     15
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 16 of 48




          Answer:        Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 39 of the FAC, as no citation was provided and no

          document was attached to the FAC to verify its accuracy, and therefore denies the

          allegations and characterizations related thereto and demands strict proof thereof.

          40.    In October 2014, Proofpoint seized this moment, reporting that it is “common

   practice” for cybercriminals to use forwarding servers that implement “IP Cloaking” to evade

   “security scanner[s]” and “circumvent detection.” Proofpoint’s report concluded that basic

   protection is “no longer sufficient” and that “advanced threat detection capabilities” (the very

   category Microsoft was declared lacking in by Gartner) was essential.

          Answer:        Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 40 of the FAC, as no citation was provided and no

          document was attached to the FAC to verify its accuracy, and therefore denies the

          allegations related thereto and demands strict proof thereof.

          41.    On October 15, 2014, just two weeks after Proofpoint’s IP Cloaking report,

   Microsoft announced on its Office 365 blog that Microsoft was going to make investments over

   the next 6-12 months in “Advanced threat protection, such as ‘Time of Click.’”

          Answer:        Microsoft admits that it has invested in its cloud-based email filtering

          service, Advanced Threat Protection (recently renamed Microsoft Defender for Office 365

          “Defender”), and its ability to protect users at the time of click. Microsoft lacks knowledge

          or information sufficient to form a belief concerning the remaining allegations in Paragraph

          41 of the FAC, as there is no citation or document attached to the FAC to verify its

          accuracy, and therefore denies the allegations related thereto and demands strict proof

          thereof.




                                                   16
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 17 of 48




          42.     On April 8, 2015, Microsoft announced on its Office 365 blog the availability of its

   new time-of-click service: Safe Links. Right from the launch, Microsoft promoted Safe Links as

   supposedly protecting against links that use a forwarding service to redirect to an unsafe site after

   the message has been delivered. In other words, Microsoft promoted Safe Links as its solution to

   IP Cloaking.

          Answer:         Microsoft admits that its cybersecurity feature, Safe Links, incorporated

          within a cloud-based email filtering service that was originally named “Advanced Threat

          Protection,” became available in 2015. Microsoft also admits that Safe Links has the ability

          to protect users at the time of click. Microsoft denies that the advertising statements at-

          issue “promoted Safe Links as its solution to IP Cloaking,” and denies the remaining

          allegations and characterizations in Paragraph 42 of the FAC.

          43.     Microsoft’s cloud-based email security service is Exchange Online Protection

   (EOP). Microsoft markets Safe Links as its solution for defeating cloaked links that bypass EOP’s

   time-of-delivery scanning. Microsoft promises that by checking the link’s reputation at the time

   the user clicks the link, Safe Links is able to keep the user safe. However, Safe Links is literally

   defenseless against IP Cloaking; defenseless in the manner described as follows.

          Answer:         Microsoft admits that Exchange Online Protection (“EOP”) is the default

          cloud-based email filtering service for Microsoft 365, which provides consumers with

          security features to protect against threats. Microsoft also admits that its Safe Links feature

          in Defender provides consumers with additional layers of protection and is able to check a

          link’s reputation at the time the user clicks the click. Microsoft denies that the advertising

          statements at-issue “market[] Safe Links as its solution for defeating cloaked links,” and

          denies the remaining allegations and characterizations in Paragraph 43 of the FAC.




                                                    17
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 18 of 48




          44.     As Microsoft acknowledges, when a user clicks on the link, Safe Links “redirects

   to EOP web servers.” In other words, the very same EOP IP addresses that were evaded via IP

   Cloaking are the IP addresses being used to recheck the link Given that Safe Links uses the exact

   same IP addresses as EOP itself, it does not offer any additional protection against IP Cloaking -

   the form of cloaking that hackers use en masse because that is the form of cloaking that cloud-

   based scanners cannot reliably detect.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 44 of

          the FAC.

          45.     Safe Links and EOP do not merely use the same IP addresses, but they use the same

   publicly available IP addresses. Microsoft makes these IP addresses publicly available online.

   Therefore, it is trivial for hackers to redirect Safe Links/EOP IP addresses to benign sites 100% of

   the time, and in this manner both EOP and Safe Links are literally defenseless to IP Cloaking (the

   term “defenseless” used throughout herein refers to the fact that it is trivial for hackers to redirect

   Safe Links/EOP IP addresses to benign sites 100% of the time).

          Answer:         Microsoft admits only that some of Microsoft’s IP ranges are publicly

          known. Microsoft denies the remaining allegations and characterizations in Paragraph 45

          of the FAC.

          46.     Microsoft knows that Safe Links uses the same publicly available IP addresses as

   EOP itself. Therefore, it is apparent that Microsoft has knowledge regarding the security weakness

   of its design and is knowingly deceiving companies about an issue that places these companies at

   severe risk. Also, as discussed above, Microsoft itself wrote how simple it is for websites to use

   cloaking to evade cloud-based scanners when the website knows the scanners’ IP addresses.

   Microsoft designed Safe Links with publicly available IP addresses nevertheless.




                                                     18
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 19 of 48




          Answer:        Microsoft denies the allegations and characterizations in Paragraph 46 of

          the FAC.

          47.     Microsoft itself labels cloaking as an attack vector. For example, Microsoft states:

   “A very common vector used by attackers is to weaponize a link after delivery of an email. With

   Office 365 ATP Safe Links protection, we can detect such attacks . . . .”

          Answer:        Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 47 of the FAC, as there is no citation or document

          attached to the FAC to verify its accuracy, and therefore denies the allegations related

          thereto and demands strict proof thereof.

          48.     As for the effectiveness of IP Cloaking, and the ease in which hackers use it, Google

   has labeled IP Cloaking “arguably the most simple and effective approach” since it “thwarts any

   sort of detection” by cloud-based scanners.

          Answer:        Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 48 of the FAC, and therefore denies the allegations

          related thereto and demands strict proof thereof.

          49.     Hence, Microsoft’s EOP and Safe Links are literally defenseless against the most-

   common, most-effective hacking attack.

          Answer:        Microsoft denies the allegations in Paragraph 49 of the FAC.

          H.      Microsoft Was Notified Regarding Safe Link’s Weakness and Safe Link’s
                  Weakness Confirmed in Multiple Tests with Publicly Disclosed Results.

          50.     In 2017, security researcher Mikail Tunc notified Microsoft in writing that hackers

   can use IP Cloaking to fully bypass its cloud-based Safe Links scanner. Tunc further publicly

   disclosed this on his website.     Microsoft, through its Security Response Center (MSRC),

   acknowledged receipt of Mikail Tunc’s notice and opened an MSRC case but ultimately informed



                                                   19
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 20 of 48




   him that MSRC had completed its investigation and anticipated not taking further action to correct

   the issue.

           Answer:        Microsoft admits only that Mikail Tunc contacted Microsoft’s Security

           Response Center and that Microsoft opened a case for Mr. Tunc. Microsoft denies the

           remaining allegations and characterizations in Paragraph 50 of the FAC.

           51.     In 2018, testing by Cryptron Security GmbH (“Crypton Security”) confirmed that

   Microsoft did indeed take no further action, as Cryptron’s testing showed that hackers can still use

   IP Cloaking to bypass Microsoft’s cloud-based ATP Safe Links scanner. Cryptron publicly

   disclosed this on its website.

           Answer:        Microsoft lacks knowledge or information sufficient to form a belief

           concerning the allegations in Paragraph 51 of the FAC, and therefore denies the allegations

           related thereto and demands strict proof thereof.

           52.     In 2019, testing by Rhino Security Labs, Inc (“Rhino Security Labs”) confirmed

   that hackers cans still use IP Cloaking to bypass Microsoft’s cloud-based ATP Safe Links scanner.

   Rhino Security Labs also reported that hackers can use IP Cloaking to bypass all known cloud-

   based, redirect services that existed at the time of testing. Rhino Security labs publicly disclosed

   this on its website.

           Answer:        Microsoft lacks knowledge or information sufficient to form a belief

           concerning the allegations in Paragraph 52 of the FAC, and therefore denies the allegations

           related thereto and demands strict proof thereof.

           53.     In 2020, TocMail’s CEO conducted a test in conjunction with Tunc. This test

   confirmed that ATP Safe Links’ cloud-based scanners are presently bypassed using IP Cloaking,

   which results have been disclosed to Microsoft.




                                                   20
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 21 of 48




          Answer:        Microsoft denies the allegations and characterizations in Paragraph 53 of

          the FAC.

          54.     Despite warnings about Safe Links’ inability to protect against the ubiquitous use

   of IP Cloaking, Microsoft continued to falsely portray Safe Links as its solution to cloaked links.

   Microsoft’s willful deception regarding a severe security issue for many years warrants treble

   disgorgement of profits.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 54 of

          the FAC.

          I.      Microsoft’s False and Misleading Advertisements.

          55.     Over a five-year period, Microsoft engaged in a sustained marketing campaign to

   falsely promote the narrative that Safe Links solves the cloud security flaw of IP Cloaked links

   and, therefore, companies can safely move to Microsoft’s cloud service. Despite Microsoft’s

   Office 365 being literally defenseless against IP Cloaking, Microsoft has promoted and advertised

   that its Safe Links is the solution to this specific attack vector even though it is apparent that

   Microsoft knows that Safe Links does not offer any additional protection against IP Cloaking.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 55 of

          the FAC.

          56.     Examples of Microsoft’s false and misleading advertising include the following

   widely-disseminated, false messages:

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 56 of

          the FAC.




                                                   21
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 22 of 48




                  1.      Deceptive Message #1: Safe Links Protects Users Right at the Point of
                          Click.

          57.     Microsoft’s Advanced Threat Protection for Office 365 (recently renamed as

   Microsoft Defender for Office 365) contains ATP Safe Links and ATP Safe Attachments.

          Answer:         Microsoft admits the allegations in Paragraph 57 of the FAC.

          58.     Microsoft makes the following deceptive message in its Office 365 Essentials:

   Advanced Threat Protection brochure that was posted to Microsoft’s official Advanced Threat

   Protection purchase page:

          Sophisticated attackers will plan to ensure links pass through the first round of
          security filters. They do this by making the links benign, only to weaponize them
          after the message is delivered, altering the destination of the links to a malicious
          site. . . . With Safe Links, we are able to protect users right at the point of click by
          checking the link for reputation and triggering detonation if necessary.

   A true and correct copy of the Office 365 Essentials: Advanced Threat Protection brochure is

   attached hereto as Exhibit “2.”

          Answer:         Microsoft states Exhibit 2 speaks for itself, is the best evidence of its terms

          and content, and no response to Paragraph 58 of the FAC is required. To the extent a

          response is required, Microsoft admits the quoted statement was made in its Office 365

          Essentials: Advanced Threat Protection brochure but denies that this was a “deceptive

          message.” However, Microsoft lacks knowledge or information sufficient to form a belief

          regarding where the brochure was posted online, as there is no citation or URL provided

          to verify its accuracy, and therefore denies such an allegation and demands strict proof

          thereof.

          59.     Microsoft’s time-of-delivery service, i.e., “the first round of security” in the above

   message, is called Exchange Online Protection (EOP). Microsoft acknowledges in its promotion

   that sophisticated attackers will plan to ensure that links bypass that first round of security. On the



                                                     22
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 23 of 48




   other hand, Safe Links is Microsoft’s time-of-click service. Microsoft promises that Safe Links

   will protect users from the cloaked links that bypass EOP, i.e., “first round of security,” “right at

   the point of click by checking the link for reputation and triggering detonation if necessary.”

            Answer:        Microsoft admits that Safe Links has the ability to protect users “right at the

            point of click by checking the link for reputation and triggering detonation if necessary.”

            Microsoft denies the remaining allegations and characterizations in Paragraph 59 of the

            FAC. Microsoft further states Exhibit 2 speaks for itself and is the best evidence of its terms

            and content.

            60.    However, the statement that “With Safe Links, we are able to protect users right at

   the point of click by checking the link for reputation and triggering detonation if necessary” is

   literally false as a result of the ubiquitous use and effectiveness of IP Cloaking, as explained in

   detail above. Alternatively, at a very minimum, this message is misleading, confusing and/or

   deceiving.

            Answer:        Microsoft admits only that Exhibit 2 contains the quoted sentence, which

            document speaks for itself and is the best evidence of its terms and content. Microsoft

            denies the remaining allegations and characterizations in Paragraph 60 of the FAC.

            61.    In fact, despite Microsoft claiming that Safe Links can protect users against

   attackers that “pass through the first round of security filters” (EOP), ATP Safe Links runs on EOP

   servers. In other words, ATP Safe Links has the exact same IP addresses as EOP, and therefore,

   Safe Links offers no added protection to detect IP Cloaking compared to EOP despite Microsoft’s

   claim.

            Answer:        Microsoft denies the allegations and characterizations in Paragraph 61 of

            the FAC.




                                                      23
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 24 of 48




          62.     The same Office 365 Essentials: Advanced Threat Protection brochure states:

   “Our average malware catch rate for Office 365 email is the highest in the industry at 99.9%. . .

   Office 365 Advanced Threat Protection catches threats before they disrupt your organization.”

   However, it is literally false to state a 99.9% malware catch rate via “the first round of security

   filters” (EOP), or “with Safe Links...at the point of click,” or even with Safe Links combined with

   EOP, given the ubiquitous use of IP Cloaked malware that bypasses the shared IP addresses of

   EOP and ATP Safe Links. Hence, even the statement of catching 99.9% of malware is false itself.

   Moreover, it is literally false to portray Safe Links as protecting users at the time of click within

   the context of supposedly catching 99.9% of all malware. Alternatively, at a very minimum, this

   message is misleading, confusing and/or deceiving.

          Answer:         Microsoft admits only that Exhibit 2 contains the quoted words in the first

          sentence of Paragraph 62, which is not provided in its entirety, and states that Exhibit 2

          speaks for itself and is the best evidence of its contents. Microsoft denies the remaining

          allegations and characterizations in Paragraph 62 of the FAC.

                  2.      Deceptive Message #2: Attackers Redirect to Unsafe Sites via a
                          Forwarding Service After the Message Has Been Received; But with
                          Safe Links, Malicious Links are Dynamically Blocked while Good
                          Links Remain Accessible.

          63.     Microsoft markets, promotes and advertises ATP and Safe Links with the following

   statement:

           ...attackers sometimes try to hide malicious URLs within seemingly safe links that are
   redirected to unsafe sites by a forwarding service after the message has been received. The ATP
   Safe Links feature proactively protects your users if they click such a link That protection remains
   every time they click the link, so malicious links are dynamically blocked while good links can be
   accessed. (emphasis added)

   A true and correct copy of the 2015 ATP Product Guide is attached hereto as Exhibit “3”; a true

   and correct copy of the 2016 ATP Product Guide is attached hereto Exhibit “4”; a true and correct



                                                    24
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 25 of 48




   copy of the 2017 Office 365: Everything You Wanted to Know is attached hereto as Exhibit “5”;

   a true and correct copy of the 2019 ATP Partner Datasheet is attached hereto as Exhibit “6”; and

   a true and correct screenshot of a 2020 webpage from Microsoft’s website is attached hereto as

   Exhibit “7.”

           Answer:        Microsoft states Exhibits 3, 4, 5, 6, and 7 speaks for themselves, are the best

           evidence of their terms and content, and no response to Paragraph 63 of the FAC is

           required. To the extent a response is required, Microsoft admits only that the quoted

           statement appears in Exhibits 3, 4, 5, 6, and 7. The allegations in Paragraph 63 are

           otherwise denied.

           64.     Microsoft has been delivering this message for five years from the launch of ATP

   in 2015 (Ex. 3), 2016 (Ex. 4), 2017 (Ex. 5), 2019 (Ex. 6), up to the present (Ex. 7). Specifically,

   for five years, Microsoft has promised Safe Links’ protection against dynamic links whose

   malicious content is cloaked “by a forwarding service.” The exhibits contained herein are all

   representative samples. Microsoft has promoted these same words in other materials as well over

   the last five years.

           Answer:        Microsoft denies the allegations and characterizations in Paragraph 64 of

           the FAC. Microsoft further states Exhibits 3, 4, 5, 6, and 7 speak for themselves and are

           the best evidence of their terms and content.

           65.     Upon information and belief, IP Cloaking is the most commonly used tactic of

   malicious users of forwarding services. As correctly explained by Proofpoint, these forwarding

   services use IP Cloaking to redirect to unsafe sites after the message has been received, the type

   of attack that Safe Links is defenseless against (see above). Safe Links does not protect users if

   they click the described links sent by attackers. Hence, to unambiguously promise that Safe Links




                                                    25
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 26 of 48




   protects against cloaked links in the context of forwarding services is literally false. In other words,

   to unambiguously promise that Safe Links protects against “links that are redirected to unsafe sites

   by a forwarding service after the message has been received” is literally false. Alternatively, at a

   very minimum, it is misleading, confusing and/or deceiving.

           Answer:         Microsoft denies the allegations and characterizations in Paragraph 65 of

           the FAC.

           66.     Microsoft’s promotion also contains a categorical promise of protection.

   Specifically, Microsoft promises protection every time a user clicks a link so that [category 1]

   malicious links are dynamically blocked while [category 2] good links can be accessed.

   Microsoft’s promotion promises specific outcomes based on two categories: malicious links vs.

   good links.

           Answer:         Microsoft denies the allegations and characterizations in Paragraph 66 of

           the FAC. Microsoft further states that Exhibits 3, 4, 5, 6, and 7 speak for themselves and

           are the best evidence of their terms and content.

           67.     By presenting the protection categorically, Microsoft is promising that all malicious

   links are dynamically blocked while all good links can be accessed.

           Answer:         Microsoft denies the allegations and characterizations in Paragraph 67 of

           the FAC.

           68.     This categorical assertion of Safe Links’ protection is literally false. Alternatively,

   at a very minimum, it is misleading, confusing and/or deceiving.

           Answer:         Microsoft denies the allegations and characterizations in Paragraph 68 of

           the FAC.




                                                     26
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 27 of 48




          69.     Alternatively, this categorical assertion within the context of forwarding services is

   literally false. Alternatively, at a very minimum, this categorical assertion within the context of

   forwarding services is misleading, confusing, and/or deceiving.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 69 of

          the FAC.

                  3.     Deceptive Message #3:          ATP Safe Links ensures hyperlinks are
                         harmless.

                         a       False Advertising 3a:

          70.     Microsoft created power point presentations that are to be used for the marketing

   and promotion of ATP. True and correct copies of reduced images from slides of PowerPoint

   presentations of Microsoft’s Office 365 ProPlus Pitch Deck are attached hereto as Exhibit “8” and

   a true and correct copy of Microsoft’s Office 365 ProPlus Mac Pitch Deck is attached hereto as

   Exhibit “9.”

          Answer:        Microsoft admits the allegations in the first sentence of Paragraph 70 of the

          FAC. Microsoft states Exhibits 8 and 9 speak for themselves, are the best evidence of their

          terms and content, and no response to Paragraph 70 of the FAC is required.

          71.     All slides are intended to be shown to customers except for slide 1. Slide 1 indicates

   that these PowerPoint presentations are to be used when presenting to Business Decision Makers,

   Technology Decision Makers, and IT Decision Makers (“Audience: BDM, TDM, ITDM”), the

   “CORE content” is “slides 2-28,” the presentations contain “approved messaging,” and “Messages

   and wording have been reviewed by stakeholders.”

          Answer:        Microsoft denies the characterizations in Paragraph 71 of the FAC because

          its customers do include Business Decision Makers, Technology Decision Makers, and IT

          Decision Makers. Microsoft denies the remaining allegations and characterizations in



                                                   27
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 28 of 48




          Paragraph 71 of the FAC and states Exhibits 8 and 9 speak for themselves and are the best

          evidence of their terms and content.

          72.     In the “CORE content” of the power point presentations, Microsoft provides

   approved messaging to promote and market to decision makers that its security “ensure[s]

   hyperlinks in documents are harmless with ATP Safe Links.”

          Answer:        Microsoft states Exhibits 8 and 9 speak for themselves, are the best evidence

          of their terms and content, and no response to Paragraph 72 of the FAC is required. To the

          extent a response is required, Microsoft admits only that the quoted phrase in Paragraph 72

          appears in language that accompanies the PowerPoints in Exhibits 8 and 9, but does not

          appear on the PowerPoint slides themselves, and denies the remaining allegations and

          characterizations in Paragraph 72.

          73.     However, the statement that Safe Links ensures hyperlinks in documents are

   harmless is literally false. Alternatively, at a very minimum, it is misleading, confusing and/or

   deceiving. As discussed in detail above, Safe Links can be trivially bypassed by IP cloaking and,

   thus, Safe Links does not ensure that hyperlinks are harmless.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 73 of

          the FAC.

          74.     A Google search result demonstrates that both PowerPoint presentations were

   publicly retrievable from the following site: https://o365pp.blob.core.windows.net. Azure’s cloud

   Storage        system          uses           the        following       URL          convention:

   https://mystorageaccount.blob.core.windows.net.

          Answer:        Microsoft denies the allegations in Paragraph 74 of the FAC, and states that

          on July 18, 2021, the listed websites in Paragraph 74 were not accessible.




                                                       28
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 29 of 48




                         b      False Advertising 3b:

          75.    Microsoft also makes nearly the identical representation in its 2019 “Exchange

   Online Business Class Email System” brochure: “Ensure document hyperlinks are harmless with

   ATP Safe Links.” A true and correct copy of the brochure is attached hereto as Exhibit “10.” For

   the reasons discussed, this statement is literally false. Alternatively, at a very minimum, this

   message is misleading, confusing and/or deceiving.

          Answer:        Microsoft states Exhibit 10 speaks for itself, and is the best evidence of its

          terms and content. Microsoft admits only that the quoted sentence in Paragraph 75 appears

          in Exhibit 10. Microsoft denies the remaining allegations and characterizations in

          Paragraph 75 of the FAC.

   II.    Additional Allegations Concerning Microsoft’s False Advertising.

          A.     Materiality

          76.    Security is material to the purchase of Office 365, as it is an important feature

   consumers consider when purchasing software.

          Answer:        Microsoft denies the allegations in Paragraph 76 of the FAC.

          77.    Indeed, according to Microsoft’s own statements, security is material to the

   purchase decision of Office 365. Coinciding with the launch of Office 365, Microsoft explicitly

   stated: “When allowing an external service provider to store and manage their data, companies

   and other organizations must consider security.” (emphasis added).

          Answer:        Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 77 of the FAC, as there is no citation and no

          document attached to the FAC to verify its accuracy, and therefore denies the allegations

          related thereto and demands strict proof thereof.




                                                   29
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 30 of 48




          78.     In fact, Microsoft’s CEO correctly acknowledges that “Businesses and users are

   going to embrace technology only if they can trust it.”

          Answer:         Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 78 of the FAC, as there is no citation and no

          document attached to the FAC to verify its accuracy, and therefore denies the allegations

          related thereto and demands strict proof thereof.

          79.     Such trust in Microsoft’s security is material to the purchase decision of Office 365:

   “When moving your organization to cloud services, security concerns add another layer of

   consideration; one of trust. You have to be able to trust your service provider . . . Microsoft is

   recognized as an industry leader in cloud security. . . . Office 365 provides robust email protection

   against spam, viruses and malware with Exchange Online Protection (EOP).”

          Answer:         Microsoft lacks knowledge or information sufficient to form a belief

          concerning the allegations in Paragraph 79 of the FAC, as there is no citation and no

          document attached to the FAC to verify its accuracy, and therefore denies the allegations

          related thereto and demands strict proof thereof. Microsoft also denies the phrase “Such

          trust in Microsoft’s security is material to the purchase decision of Office 365.”

          80.     Moreover, Microsoft expressly acknowledged in its Form 10-K for fiscal year

   ending in June 30, 2020, that “The security of our products and services is important in our

   customers’ decisions to purchase or use our products or services.”

          Answer:         Microsoft states its Form 10-K speaks for itself, is the best evidence of its

          terms and content, and no response to Paragraph 80 of the FAC is required. To the extent

          a response is required, Microsoft admits only that the quoted sentence in Paragraph 80




                                                    30
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 31 of 48




          appears in its Form 10-K for fiscal year ending in June 30, 2020. Microsoft denies the

          remaining allegations and characterizations in Paragraph 80 of the FAC.

          81.     According to Microsoft, being perceived as a leader in security is necessary to

   convince enterprise customers to move to Office 365. As reported in a 2019 CollabTalk research

   study co-commissioned by Microsoft: “Microsoft is making tremendous investments in data

   security and compliance... because they understand that to convince enterprise customers... the

   company needs to be a leader in security.”

          Answer:        Microsoft denies the allegations and characterizations in the first sentence

          of Paragraph 81 of the FAC. Microsoft lacks knowledge or information sufficient to form

          a belief concerning the allegations in the second sentence of Paragraph 81 of the FAC, as

          no citation is provided and no document is attached to the FAC and therefore denies the

          allegations related thereto and demands strict proof thereof.

          82.     Security is material to purchase decisions. Therefore, any false advertising and

   promotions regarding the security of Office 365 is material to the purchase decision of Office 365.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 82 of

          the FAC.

          83.     All false advertising identified herein by Microsoft relates to the security of Office

   365 and is therefore material to purchase decisions of Office 365.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 83 of

          the FAC.

          84.     All false advertising identified herein regarding Safe Links is material to the

   purchase decision of Microsoft’s Office 365 Advanced Threat Protection (recently renamed to

   Microsoft Defender for Office 365) as well as purchase decisions for Office 365 itself.




                                                   31
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 32 of 48




          Answer:        Microsoft admits only that Microsoft’s Office 365 Advanced Threat

          Protection was recently renamed to Microsoft Defender for Office 365. Microsoft denies

          the remaining allegations and characterizations in Paragraph 84 of the FAC.

          B.      Deception

          85.     The advertisements identified herein from Microsoft deceived a substantial portion

   of the target audience.    These false advertisements were delivered in the most prominent

   documents and webpages that Microsoft offered to prospective customers of Office 365, including

   product guides, partner datasheets, dedicated product webpages, sales collateral, and more. In the

   alternative, these false advertisements had the tendency to deceive a substantial portion of the

   target audience.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 85 of

          the FAC.

          C.      Interstate Commerce

          86.     Microsoft’s advertisements and products identified herein are both primarily

   delivered over the internet throughout the United States and, upon information and belief, other

   locations. Hence, both the advertised products and the advertisements themselves traveled in

   interstate commerce, and involve interstate commerce.

          Answer:        Microsoft admits only that Office 365 and Advanced Threat Protection are

          sold and advertised throughout the United States. Microsoft denies the remaining

          allegations and characterizations in Paragraph 86 of the FAC.




                                                  32
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 33 of 48




   III.   TocMail’s Patent Solution and Damages.

          A.      TocMail’s Patented Solution.

          87.     IP Cloaking was the single unsolved security issue that prevented cloud-based

   scanners from achieving a level of security equal to, or greater than, on-premise scanners. In other

   words, solving the issue of IP Cloaking is solving the larger problem of making cloud-based

   scanners just as secure as on-premise scanners. It was the only issue that needed to be solved

   before companies could safely move their email security off premise to the cloud.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 87 of

          the FAC.

          88.     Link scanning technology has existed for more than fifteen years. During this time,

   link scanning vendors have been trying to solve the impossible problem of reliably detecting IP

   Cloaked redirects via cloud-based scanners.       TocMail’s CEO had a novel, outside-the-box

   epiphany that uses IP Cloaking avoidance instead of IP Cloaking detection. In short, TocMail’s

   technology keeps users safe from IP Cloaked links without even trying to detect if the link is using

   cloaking or not. Through this ingenious approach, companies can now have the benefits of cloud-

   based email scanners without sacrificing security.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 88 of

          the FAC.

          B.      Reputational and Economic Injury

          89.     Microsoft’s cloud-based scanners have been defenseless against IP Cloaking from

   their launch until today. If Microsoft’s customers knew that Microsoft’s cloud-based scanners

   were defenseless against the attack vector used by the majority of malicious sites, they would have

   kept their servers on-premise, as no company would give up the majority of its malware protection




                                                   33
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 34 of 48




   to move to cloud-based Office 365. Microsoft’s customers were safe from IP Cloaking when using

   their on-premise email scanners.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 89 of

          the FAC.

          90.     TocMail released the first cloud-based, redirect service that keeps users safe from

   IP Cloaking in late 2019. This service is named TocMail, and is accessible at https://tocmail.net.

   TocMail began advertising its TocMail service in December 2019.

          Answer:         Microsoft admits only that TocMail’s purported cloud-based redirect

          service is named TocMail, that its website is https://tocmail.net, and that it signed up for

          Google Ad Words in December 2019, which service it later discontinued. Microsoft denies

          the remaining allegations and characterizations in Paragraph 90.

          91.     TocMail’s technology was designed by Michael Wood, an inventor who created a

   prior internet technology sold to Micromuse in exchange for stock, the value of which exceeded

   $95 million by the time the stock lockup expired. Michael Wood serves as TocMail’s CEO, and

   serves as the software developer for TocMail’s current and pending products.

          Answer:         Microsoft admits only that Michael Wood serves as TocMail’s CEO.

          Microsoft denies the remaining allegations and characterizations in Paragraph 91 of the

          FAC.

          92.     The TocMail service rewrites links in emails so that users are taken to TocMail’s

   cloud-based redirect service each time they click on the link TocMail’s patented service is the only

   cloud-based redirect service that keeps users safe from IP Cloaking.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 92 of

          the FAC.




                                                   34
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 35 of 48




          93.     But for Microsoft’s misdeeds, TocMail would be introducing the first cloud-based

   redirect service capable of keeping users safe from IP Cloaking to a world that had been waiting

   for such an invention to be made. Instead, as explained below, TocMail is introducing the first

   cloud-based redirect service capable of keeping users safe from IP Cloaking to a world that

   believes the problem was already solved many years ago. Therefore, instead of reaping the

   benefits of the entire world safely moving to the cloud using TocMail’s technology, TocMail’s

   offering appears useless to the very companies that need it the most, as they prematurely moved

   to the cloud due to Microsoft’s false advertising and promotions.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 93 of

          the FAC.

          94.     Instead of being rightly perceived as finding a solution to the attack vector used in

   the majority of successful data breaches, Microsoft’s false advertisements cause TocMail to be

   perceived as useless instead (useless to those who falsely believe they are already subscribing to a

   solution to the very same problem). Hence, Microsoft’s false advertisements cause significant

   reputational damage to TocMail.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 94 of

          the FAC.

          95.     Based on information and belief, TocMail estimates that there are approximately

   100 million subscriptions to Microsoft’s Safe Links’ service. Given that TocMail is the sole

   provider of a cloud-based, time-of-click redirect service capable of keeping users safe from IP

   Cloaking, all 100 million subscriptions would have subscribed to TocMail as TocMail is their only

   option. None of these companies would willingly remain defenseless against the most-common

   hacking attack, yet these consumers remain loyal to Microsoft out of trusting Microsoft’s false




                                                   35
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 36 of 48




   advertisements and promotions. Hence, Microsoft’s false and misleading advertising causes

   significant economic harm to TocMail by causing millions of consumers to withhold trade from

   TocMail.

          Answer:           Microsoft denies the allegations and characterizations in Paragraph 95 of

          the FAC.

          C.      Damages

          96.     In solving the issue of IP Cloaking, Plaintiff’s CEO has solved the attack vector

   used in the majority of successful data breaches. TocMail Inc sells its namesake service TocMail.

   TocMail is a cloud-based, time-of-click, redirect service that keeps users safe from cloaked links.

          Answer:           Microsoft admits only that TocMail’s purported service is named TocMail.

          Microsoft denies the remaining allegations and characterizations in Paragraph 96 of the

          FAC.

          97.     Microsoft offers ATP Safe Links. Microsoft promotes ATP Safe Links as a cloud-

   based, time-of-click, redirect service that keeps users safe from cloaked links. Hence, TocMail and

   Safe Links compete for the exact same customers (those who wish to purchase a cloud-based, time-

   of-click, redirect service that keeps them safe from cloaked links). TocMail Inc and Microsoft

   Corp. are competitors.

          Answer:           Microsoft denies the allegations and characterizations in Paragraph 97 of

          the FAC.

          98.     TocMail’s service is protected by United States Patent No. 10,574,628

   (“628 Patent”). TocMail’s patent solves the design flaw found in all competing cloud-based time-

   of-click redirect services - the design flaw that makes TocMail’s competitors vulnerable to IP

   Cloaking. TocMail’s patent prevents its competitors from being able to fix their design flaw until




                                                    36
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 37 of 48




   the patent expires. Hence, TocMail anticipates that prior to its patent expiration, TocMail will

   remain the sole provider of a cloud-based, time-of-click redirect service capable of keeping users

   safe from IP Cloaking - the attack vector used for the majority of data breaches.

           Answer:        Microsoft denies the allegations and characterizations in Paragraph 98 of

           the FAC.

           99.    Microsoft, Mimecast, Proofpoint, and other cloud-based, time-of-click, redirect

   services have the exact same design flaw. This design flaw is best explained by way of example.

   Consider an email with a link to CloakedLink.com. CloakedLink.com sends security scanners to

   BenignLink.com and it sends everyone else to MaliciousLink.com. In other words, Microsoft’s

   Safe Links gets redirected to BenignLink.com. Therefore, since BenignLink.com appears to be

   safe, Safe Links redirects the user to the original link (CloakedLink.com). CloakedLink.com

   redirects the user’s device to MaliciousLink.com - a site that installs malware on the user’s device.

   The user is now hacked.

           Answer:        Microsoft denies the allegations and characterizations in Paragraph 99 of

           the FAC.

           100.   The design flaw shared by all of TocMail’s competitors is that they send users to

   the original URL when the links are deemed safe. This is how cloud-based, time-of-click, redirect

   services have been designed for the last fifteen years. TocMail’s CEO had an epiphany - a very

   elegant solution to a seemingly intractable problem. When TocMail determines that the final

   destination is approved, TocMail sends the user device straight to the final destination (not the

   original link). The original link (CloakedLink.com) cannot harm the user because the user is never

   sent there.




                                                    37
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 38 of 48




          Answer:         Microsoft denies the allegations and characterizations in Paragraph 100 of

          the FAC.

          101.     By patenting this approach, TocMail’s competitors are forced to always send their

   users to the original link (CloakedLink.com), which can then send their users anywhere it wants.

   Hence, as long as the competitors must send their users to the original links, TocMail will remain

   the sole provider of a cloud-based, time-of-click, redirect service that keeps users safe from IP

   Cloaking.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 101 of

          the FAC.

          102.     Microsoft’s false advertising has a substantial influence over consumers, even

   though consumers has been warned about vulnerability to IP Cloaking by at least cybersecurity

   researcher Mikail Tuns, Cryptron Security, and Rhino Security Labs. Rhino Security Labs’

   warning was penned by Hector Monsegur - one of the world’s most famous hackers who turned

   FBI informant. Despite his strongly worded warning, companies continue to trust Microsoft’s

   Safe Links anyway. As a result, TocMail does not anticipate that it will be able to break through

   in the market and, therefore, is seeking damages up through the time of its patent expiration. Thus,

   TocMail is seeking damages based on loss of approximately 100 million subscriptions at an

   approximate rate of $2.50 profit per user per month over the lifetime of the patent (which expires

   May 7, 2035).

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 102 of

          the FAC. Microsoft denies that TocMail is entitled to any relief whatsoever, including

          damages.




                                                   38
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 39 of 48




          103.    To put this into perspective, TocMail is the sole provider of the only cloud-based,

   time-of-click, redirect service that thwarts the attack used in the majority of data breaches.

   Moreover, for the next fifteen years, TocMail anticipates remaining the sole provider of the only

   cloud-based, time-of-click, redirect service that thwarts the attack used in the majority of data

   breaches. TocMail is seeking damages and disgorgement of profits commensurate with the

   magnitude of its patented technology.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 103 of

          the FAC. Microsoft denies that TocMail is entitled to any relief whatsoever, including

          damages and disgorgement of profits.

          D.      Disgorgement of Profits

          104.    Microsoft has knowingly, willfully, and intentionally deceived companies over a

   sustained period of almost ten years. Moreover, Microsoft’s deceit affects the very safety of these

   companies. Such outright knowing deceit warrants treble disgorgement of Microsoft’s profits. In

   the alternative, such unjust enrichment warrants treble disgorgement of Microsoft’s profits. In the

   alternative, deterring Microsoft from doing the same in the future warrants treble disgorgement of

   Microsoft’s profits.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 104 of

          the FAC. Microsoft denies that TocMail was unjustly enriched and denies that TocMail is

          entitled to any relief whatsoever, including treble disgorgement of profits.

                                               COUNT I

                 False and Misleading Advertising under 15 U.S.C. § 1125(a)(1)(B)

          105.    Plaintiff re-alleges and re-avers paragraphs 1-104 as though fully set forth herein.




                                                   39
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 40 of 48




          Answer:         Microsoft adopts and reasserts each and every allegation contained above,

          as though fully set forth herein.

          106.    This is an action for false and misleading advertising under the Lanham Act, 15

   U.S.C. § 1125(a)(1)(B).

          Answer:         Microsoft admits TocMail purports to bring a claim for false or misleading

          advertising under the Lanham Act, but denies that TocMail is entitled to any relief under

          the Lanham Act whatsoever.

          107.    Microsoft has misrepresented the nature, characteristics and/or qualities of its

   cloud-based email security service, including its ATP Safe Links service, in commercial

   advertising and/or promotion resulting in Plaintiff being damaged and/or likely to be damaged by

   such acts. Microsoft continues to misrepresent the nature, characteristics and/or qualities of its

   cloud-based email security service, including its ATP Safe Links service, in commercial

   advertising and/or promotion resulting in Plaintiff being damaged and/or likely to be damaged by

   such act.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 107 of

          the FAC.

          108.    More specifically, Microsoft’s misrepresentations are in regards to the safety of its

   cloud-based email security service, including its ATP Safe Links service, as described in

   significant detail above. A claim that a seller falsely represents the safety of its product or service

   is a traditional claim of consumer misrepresentation.

          Answer:         Microsoft denies the allegations and characterizations in Paragraph 108 of

          the FAC.




                                                     40
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 41 of 48




          109.    As discussed at length above, Microsoft has made statements of fact in commercial

   promotion, advertising and marketing that are literally false. Alternatively, at a very minimum,

   Microsoft has made statements of fact in commercial promotion, advertising and marketing that

   are misleading, confusing and/or deceiving. All such statements of fact are found in, among other

   things, Microsoft’s primary promotional materials, including but not limited to:

          i.      the official Exchange Online Advanced Threat Protection Product Guide;

          ii.     the official Office 365 Advanced Threat Protection Product Guide;

          iii.    the Office 365 Essentials: Advanced Threat Protection brochure downloadable

   from Microsoft’s previous primary promotional webpage for ATP

          iv.     the PowerPoint presentations designed to be given to key decision makers

          v.      approved promotional materials to be used by Microsoft Partners

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 109 of

          the FAC.

          110.    Microsoft’s actions deceive or have a tendency to deceive the target audience,

   including consumers and purchasers of its cloud services, and may influence and/or have

   influenced consumers to refrain from purchasing Plaintiff’s service. Additionally, such actions

   may influence and/or have influenced consumers to purchase Microsoft’s service rather than

   Plaintiffs service. No evidence of deception is required for literally false statements. For

   misleading, confusing and/or deceiving statements, consumer surveys, market research and other

   evidence demonstrate that Microsoft’s statements are misleading, confusing and/or deceiving.

          Answer:        Microsoft denies the allegations and characterizations in Paragraph 110 of

          the FAC.




                                                  41
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 42 of 48




           111.    As a result, Microsoft’s actions have had and continue to have a material effect on

   purchase decisions. Microsoft explicitly states that security is material to purchase decisions in its

   Form 10-K for fiscal year ending in June 30, 2020: “The security of our products and services is

   important in our customers’ decisions to purchase or use our products or services.”

           Answer:         Microsoft states its Form 10-K speaks for itself and is the best evidence of

           its terms and content. Microsoft admits only that the quoted sentence in Paragraph 111

           appears in its Form 10-K for fiscal year ending in June 30, 2020. Microsoft denies the

           remaining allegations and characterizations in the Paragraph 111 of the FAC.

           112.    Microsoft has used the subject promotional and advertising materials identified

   herein to deceptively market its Office 365 and ATP service to millions of consumers in all fifty

   states, across state lines - a service that is also delivered to all fifty states, across state lines. Thus,

   Microsoft’s deceptive advertising and promotion affects interstate commerce.

           Answer:         Microsoft denies the allegations and characterizations in the Paragraph 112

           of the FAC.

           113.    Plaintiff is a competitor of Microsoft and has suffered injury to a commercial

   interest in sales or business reputation proximately caused by Microsoft’s misrepresentations.

   Among other things, Plaintiff has been injured by Microsoft’s false and misleading advertising by

   consumers withholding trade from Plaintiff, presently and in the future due to trusting Microsoft’s

   false advertising. In the alternative, Plaintiff is likely to be injured by Microsoft’s false advertising

   by consumers withholding trade from Plaintiff due to trusting Microsoft’s false advertising.

           Answer:         Microsoft denies the allegations and characterizations in the Paragraph 113

           of the FAC.




                                                       42
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 43 of 48




           114.    Additionally, Plaintiff’s business reputation has been injured by Microsoft’s false

   and misleading advertising due to consumers believing that Plaintiff offers nothing of value to

   them due to their trusting Microsoft’s false claims to already be providing the service that Plaintiff

   provides. Specifically, Plaintiff is the sole provider of that which Microsoft falsely claims to offer,

   making every dollar gained by Microsoft trade that is being withheld from Plaintiff.

           Answer:         Microsoft denies the allegations and characterizations in the Paragraph 114

           of the FAC.

           115.    Upon information and belief, Microsoft has procured roughly 100 million

   subscriptions for protection against links that appear to be benign, only to change destination when

   clicked. Yet, Microsoft’s ATP Safe Links does not keep users safe from such links. This deception

   causes these users to withhold trade from Plaintiff. These users also wrongly perceive Plaintiff’s

   security offering as holding no value to them, which irreparably harms Plaintiff’s commercial

   interest and business reputation. Although Plaintiff has solved what is arguably the single biggest

   issue in cloud security, Microsoft’s misrepresentations have caused it to appear as if Plaintiff

   claims only to have solved a non-existent problem.

           Answer:         Microsoft denies the allegations and characterizations in the Paragraph 115

           of the FAC.

           116.    The withholding of trade by millions of users has resulted in substantial damages

   to Plaintiff and will continue to result in substantial damages to Plaintiff over the lifetime of

   Plaintiff’s ‘628 Patent. The mere cessation of false advertising by Microsoft will not prevent future

   injury to Plaintiff because Microsoft has already convinced purchasers to trust its security and does

   not need to continue the false advertising campaign to retain them. Such damages are in addition

   to the injury to Plaintiff’s business reputation.




                                                       43
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 44 of 48




          Answer:           Microsoft denies the allegations and characterizations in the Paragraph 116

          of the FAC.

          117.       Plaintiff is also seeking an award of Microsoft’s profits from both the direct sale of

   Microsoft’s ATP security service and from the sale of Office 365 derived from purchasers trusting

   Microsoft’s deceptive ATP security claims. Consumers would not have moved to Microsoft’s

   cloud-based Office 365 if they knew they were not protected from a hacking attack used by the

   majority of malicious sites - an attack they were previously protected from. Disgorgement of ill-

   gotten profits is separate from and independent of actual damages and is necessary here to deter

   future conduct and to prevent Microsoft from being unjustly enriched. Among other things,

   companies were safe from IP Cloaking with their on-premise security, but Microsoft knowingly

   made companies defenseless against this widely used attack in order to procure billions in profit.

   The very severe harm inflicted on companies, governmental institutions, and more necessitates

   future deterrence. There is great public interest in making the misconduct unprofitable.

          Answer:           Microsoft denies the allegations and characterizations in the Paragraph 117

          of the FAC. Microsoft denies that TocMail is entitled to any damages or disgorgement of

          profits.

          118.       Microsoft’s actions described herein have been and continue to be willful,

   deliberate and intentional. Among other things, as discussed above, in 2017, Microsoft was

   officially notified that its ATP security can be bypassed via IP Cloaking, which is the most

   commonly used evasion technique. Nevertheless, Microsoft continued and still continues to

   promote ATP Safe Links as effective protection against the very attack that hackers use to thwart

   ATP Safe Links itself.




                                                      44
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 45 of 48




          Answer:         Microsoft denies the allegations and characterizations in the Paragraph 118

          of the FAC.

          119.    Microsoft’s misrepresentations are causing and will continue to cause damage to

   Plaintiff including, but not limited to, irreparable harm. Irreparable harm includes the loss of

   customers and goodwill.

          Answer:         Microsoft denies the allegations and characterizations in the Paragraph 119

          of the FAC.

          120.    Plaintiff is entitled to a temporary and permanent injunction against Microsoft, as

   well as all other remedies available including, but not limited to, compensatory damages,

   disgorgement of profits, treble damages and treble disgorgement of profits, and costs and

   attorneys’ fees. Plaintiff seeks all available remedies.

          Answer:         Microsoft denies the allegations and characterizations in the Paragraph 120

          of the FAC. Microsoft denies that TocMail is entitled to any form of relief whatsoever.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, TOCMAIL INC, prays for judgment against Defendant,

   MICROSOFT CORPORATION, as follows:

          A.      Finding Defendant liable for the actions described herein;

          B.      For temporary and permanent injunctive relief enjoining Defendant and its

   respective officers, employees, and agents, and all persons or entities in active concert or

   participation with Defendant, from misrepresenting the safety, nature, characteristics and qualities

   of its Advanced Threat Protection (Microsoft Defender for Office 365) service and/or Safe Links

   service and requiring Defendant to take corrective action regarding Defendant’s past actions,

   including Ordering that:




                                                    45
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 46 of 48




          1)      Defendant immediately cease promoting Advanced Threat Protection (Microsoft

                  Defender for Office 365) and/or Safe Links as offering effective protection against

                  cloaked links;

          2)      Defendant immediately cease claiming that its Advanced Threat Protection

                  (Microsoft Defender for Office 365) and/or Safe Links or any of its security

                  services ensure that hyperlinks are harmless;

          3)      Defendant immediately cease promoting Advanced Threat Protection (Microsoft

                  Defender for Office 365) and/or Safe Links as offering effective protection against

                  forwarding services that redirect to unsafe sites after email messages have been

                  delivered;

          C.      Ordering Defendant to pay Plaintiff monetary relief under 15 U.S.C. § 1117(a) in

   an amount equal to Defendant’s profits as a result of Defendant’s wrongful actions;

          D.      For damages, including ordering Defendant to pay Plaintiff monetary relief under

   15 U.S.C. § 1117(a) for damages sustained by Plaintiff in excess of $15 billion, as a result of

   Defendant’s wrongful actions;

          E.      Ordering Defendant to pay Plaintiff three times Defendant’s profits made as a result

   of Defendant’s wrongful actions and three times Plaintiff’s damages;

          F.      Finding that this case is exceptional pursuant to 15 U.S.C. §§ 1117(a) due to

   Defendant’s willful and intentional acts described herein and, accordingly, award Plaintiff its

   reasonable attorneys’ fees;

          G.      Finding that Plaintiff is entitled to recover its costs of Court;

          H.      Finding that Plaintiff is entitled to prejudgment and post judgment interest; and

          I.      For such other and further relief the Court deems just and proper.




                                                    46
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 47 of 48




          Answer:         Regarding TocMail’s Prayer for Relief, including subparagraphs A through

          I, Microsoft denies that any grounds for entering judgment against Microsoft, or for

          injunctive relief, monetary damages, disgorgement of profits, treble damages, pre-

          judgment or post-judgment interest, attorney’s fees or costs, or any other relief against

          Microsoft and for TocMail, exist.

                                   DEMAND FOR JURY TRIAL

          Microsoft admits that TocMail demands a trial by jury but denies it is entitled to the

   requested relief.

   Dated: July 30, 2021                        Respectfully submitted,

                                               By /s/ Evelyn A. Cobos___________
                                               EVELYN A. COBOS

                                               GREENBERG TRAURIG, LLP
                                               Mary-Olga Lovett (admitted pro hac vice)
                                               Texas Bar No. 00789289
                                               1000 Louisiana, Suite 1700
                                               Houston, Texas 77002
                                               Telephone: (713) 374-3541
                                               Facsimile: (713) 754-7541
                                               Email: lovettm@gtlaw.com

                                               GREENBERG TRAURIG, P.A.
                                               333 S.E. 2nd Avenue, Suite 4400
                                               Miami, Florida 33131
                                               Telephone: (305) 579-0500
                                               Facsimile: (305) 579-0717
                                               FRANCISCO O. SANCHEZ
                                               Florida Bar No. 598445
                                               Email: sanchezo@gtlaw.com
                                                      orizondol@gtlaw.com
                                               EVELYN A. COBOS
                                               Florida Bar No. 092310
                                               Email: cobose@gtlaw.com
                                                      FLService@gtlaw.com

                                               Attorneys for Defendant,
                                               MICROSOFT CORPORATION



                                                  47
Case 0:20-cv-60416-AMC Document 105 Entered on FLSD Docket 07/30/2021 Page 48 of 48




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 30th day of July, I served for foregoing document on all

   counsel of record identified on the below Service List in the manner specified.

                                                /s/ Evelyn A. Cobos
                                                EVELYN A. COBOS



                                           SERVICE LIST

    JOHNSON & MARTIN, P.A.
    Joshua D. Martin
    500 W. Cypress Creek Rd., Suite 430
    Ft. Lauderdale, FL 33602
    Tel: (954) 790-6699
    Fax: (954) 206-0017
    Email: josh.martin@johnsonmartinlaw.com

    Attorneys for Plaintiff




                                                  48
